Colburn, J.
The exceptions show that the judgments recovered against Engstrom in Nevada were in a court having jurisdiction of the subject matter and the parties; that he appeared in the actions in which the judgments were recovered, and had full opportunity, if he had chosen, to defend the actions, upon the same ground upon which he relies to maintain this action ; and that the judgments are still in full force. Under these facts, he cannot maintain this action against the defendants for fraud, collusion, and conspiracy with the plaintiff in the Nevada suits, in obtaining the judgments against him. Castrique v. Behrens, 3 E. & E. 709. Huffer v. Allen, L. R. 2 Ex. 15. Commonwealth v. Harkins, 128 Mass. 79. Homer v. Fish, 1 Pick. 435. M’Rae v. Mattoon, 13 Pick. 53. Dunlap v. Glidden, 31 Maine, 435. Christmas v. Russell, 5 Wall. 290.
It was no legal injury to Engstrom to take his property, pursuant to the laws of Nevada, to satisfy judgments in full force against him. The rulings of the court were right.

Exceptions overruled.